ORDER
PER CURIAM.
Mario Amerson appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentia-ry healing. He contends his plea counsel’s false guarantee of a particular sentence rendered his guilty plea unknowing and involuntary.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).